         Case 5:20-cv-03056-SAC Document 18 Filed 05/29/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



JOSEPH LEE JONES,

                                       Petitioner,

               v.                                                    CASE NO. 20-3056-SAC

DOUGLAS COUNTY JAIL,

                                       Respondent.




                          NOTICE AND ORDER TO SHOW CAUSE

       The case comes before the Court on Petitioner Joseph Lee Jones’s petition for writ of

habeas corpus under 28 U.S.C. § 2241. Petitioner has also filed a number of motions. Petitioner

proceeds pro se and requests leave to proceed in forma pauperis. The Court has conducted an

initial review of the petition and motions and enters the following order.

                                           Background

       Mr. Jones states he is a pretrial detainee awaiting a competency evaluation in connection

with Case No. 2019-CR-1075 in Douglas County, Kansas. He has been charged with two drug-

related felony offenses as well as driving while his license is suspended. Petitioner complains

about the amount of time between his arrest and the order for a competency evaluation, the amount

of time it takes for the evaluation to occur, and the need for another evaluation when he was

previously found to be incompetent. He also complains about an incident that occurred at the

Douglas County Jail. Petitioner requests release from custody.



                                                 1
          Case 5:20-cv-03056-SAC Document 18 Filed 05/29/20 Page 2 of 6




                                     Rule 4 Review of Petition

       Rule 4 of the Rules Governing § 2254 Cases requires the Court to review a habeas petition

upon filing and to dismiss it “[i]f it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court.” Rules Governing § 2254 Cases, Rule 4,

28 U.S.C.A. foll. § 2254. Under 28 U.S.C. § 2241(c)(3), the writ of habeas corpus shall not extend

to a pretrial detainee with pending state criminal charges unless he is in custody in violation of the

Constitution or laws or treaties of the United States.

                                              Analysis

       Under 28 U.S.C. § 2254(b)(1), the Court cannot grant an application for writ of habeas

corpus on behalf of a person in state custody unless the applicant shows that (1) he has exhausted

the remedies available to him in state court or (2) the state corrective process is either unavailable

or ineffective. Accordingly, a petitioner challenging pretrial detention is required to fully exhaust

the remedies available in the state courts before seeking relief in federal court. See Montez v.

McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (a habeas petitioner is generally required to exhaust

state remedies whether his action is brought under § 2241 or § 2254.); Hamm v. Saffle, 300 F.3d

1213, 1216 (10th Cir. 2002); Clonce v. Presley, 640 F.2d 271, 273 (10th Cir. 1981). To satisfy

this exhaustion prerequisite, petitioner must have presented the very issues raised herein to the

Kansas Supreme Court, either by way of direct appeal or by state post-conviction motion. Picard

v. Connor, 404 U.S. 270, 275-76 (1971).

       In his petition and related filings, Petitioner states that his criminal charges remain active.

Mr. Jones presents no evidence or information that he has exhausted remedies available to him in

the Kansas courts. The proper procedure for review of Petitioner’s claims is to file a petition under

K.S.A. § 60-1501 for state habeas relief. Based on documents Petitioner has filed here, it appears



                                                  2
          Case 5:20-cv-03056-SAC Document 18 Filed 05/29/20 Page 3 of 6




he has attempted to do so but has not successfully gotten a § 60-1501 petition on file. See ECF

No. 5, at 12. Despite his difficulties, he presents no evidence to suggest that the available state

court processes are ineffective or futile. Accordingly, the Court finds that Petitioner’s claims

should be dismissed, without prejudice to his filing another federal petition once state remedies

have been exhausted.

       Additionally, the Court finds the abstention doctrine precludes this Court’s intervention in

Petitioner’s pending criminal prosecution. Federal courts generally should abstain from interfering

in state criminal proceedings that (1) are ongoing, (2) offer an adequate forum to hear the

petitioner's federal claims, and (3) implicate important state interests. Younger v. Harris, 401 U.S.

37, 43 (1971); see Middlesex County Ethics Committee v. Garden State Bar Association, 457 U.S.

423, 432 (1982). These three conditions are met in this case. Petitioner’s state criminal proceeding

is ongoing, and the prosecution of a person accused of violating state law implicates an important

state interest. See, e.g., Hicks v. Miranda, 422 U.S. 332, 349 (1975) (invoking Younger abstention

in a case involving a pending state criminal prosecution, noting that the doctrine permits state

courts to try state cases without a federal court's interference). Finally, the Kansas courts provide

Petitioner with an adequate opportunity to present his federal claims.

       To avoid application of the abstention doctrine, Petitioner must demonstrate “harassment

or prosecutions undertaken by state officials in bad faith without hope of obtaining a valid

conviction and perhaps in other extraordinary circumstances where irreparable injury can be

shown.” Perez v. Ledesma, 401 U.S. 82, 85 (1971); see Younger, 401 U.S. at 54 (recognizing an

exception when the claimant shows “bad faith, harassment, or any other unusual circumstance that

would call for equitable relief”). Notwithstanding Petitioner’s broad claims that the Kansas courts

are closed down and statutory time limits related to competency evaluations and involuntary



                                                 3
            Case 5:20-cv-03056-SAC Document 18 Filed 05/29/20 Page 4 of 6




commitment cannot be met, the record discloses no factual allegations suggesting either that

Petitioner would suffer irreparable injury if the state court proceedings were allowed to go forward

or that the criminal charges were brought by the prosecutor with no hope of a valid conviction but

merely to harass him. The Court thus finds that all the Younger abstention conditions are satisfied

in this case, and that Petitioner’s action is subject to dismissal without prejudice.

                 Motion for Leave to Proceed In Forma Pauperis (ECF No. 2)

       The Court finds Petitioner lacks the financial resources to pay the costs of this action and

grants Petitioner’s motion for leave to proceed in forma pauperis. See D. Kan. R. 9.1(g) (governing

in forma pauperis applications in prisoner actions).

                            Motion for Injunctive Relief (ECF No. 4)

       Mr. Jones asks the Court to order the state court to allow him to file a state habeas action.

He alleges he received a letter stating all his proceedings have been stayed due to mental

incompetency, which he claims is the reason his attempts to file a state habeas action under § 60-

1501 action have been rejected. Petitioner does not provide a copy of the letter. He did provide

copies of other letters from state court clerks, none of which state he cannot file a § 60-1501

petition. The letters express confusion over what he is attempting to file and provide him with

guidance.

       A movant seeking a preliminary injunction to remedy an alleged constitutional violation

must establish “four factors: (1) a likelihood of success on the merits [of his described claim]; (2)

a likelihood that [he] will suffer irreparable harm in the absence of preliminary relief; (3) that the

balance of equities tips in [his] favor; and (4) that the injunction is in the public interest.” White

v. Kansas Dep't of Corr., 617 F. App'x 901, 904 (10th Cir. 2015) (quoting RoDa Drilling Co. v.

Siegal, 552 F.3d 1203, 1208 (10th Cir. 2009)).



                                                  4
          Case 5:20-cv-03056-SAC Document 18 Filed 05/29/20 Page 5 of 6




        The Court cannot find that success on the merits is likely and or that Petitioner will suffer

irreparable harm in the absence of injunctive relief. As a result, Petitioner’s motion is denied.

                        Motion for Preliminary Injunction (ECF No. 10)

        Mr. Jones asks the Court to order the respondent to release and/or compensate him for

“quantum repeater dot research.” ECF No. 10, at 2. He attempts to explain his theories and the

“convergence of coincidences [he] associate[s] with a singularity of significant statistical data that

spell out the future.” Id. at 5.

        Petitioner’s motion is denied.

                       Motions to Compel Response (ECF Nos. 12, 13, 14)
                       Motion for Court to Order Release (ECF No. 15)

        Petitioner repeatedly asks that Respondent be compelled to answer his petition. Petitioner

also asks to be released for now and have the charges against him refiled after COVID-19 is gone.

Petitioner argues all writs in the state courts are “stayed or not hearable” due to COVID-19. ECF

No. 13, at 1. He repeatedly argues the state has not or cannot comply with Kansas statutes

governing involuntary commitment and that he is beyond the statutory “limit of 90 days without

[a] prognosis report that states he could obtain competency in 6 months.” ECF No. 15, at 1. Mr.

Jones argues therefore he should be released.

        As explained above, Petitioner must exhaust his state remedies before attempting to obtain

relief in federal court. Consequently, this action is subject to dismissal and Petitioner’s motions

are denied.

                                            Conclusion

        The Court directs Petitioner to show cause why this action should not be summarily

dismissed without prejudice for failure to exhaust the remedies available to him in the Kansas

courts and due to application of the abstention doctrine.

                                                  5
          Case 5:20-cv-03056-SAC Document 18 Filed 05/29/20 Page 6 of 6




       IT IS THEREFORE ORDERED that Petitioner is granted to and including June 29,

2020, to show cause why this matter should not be dismissed as barred by the exhaustion

requirement. The failure to file a response may result in the dismissal of this matter without

additional prior notice.

       IT IS FURTHER ORDERED that Petitioner’s Motion for Leave to Proceed In Forma

Pauperis (ECF No. 2) is granted.

       IT IS FURTHER ORDERED that Petitioner’s remaining pending motions (ECF Nos. 4.

10, 12, 13, 14, and 15) are denied.

       IT IS SO ORDERED.

       DATED: This 29th day of May, 2020, at Topeka, Kansas.



                                           s/_Sam A. Crow_____
                                           SAM A. CROW
                                           U.S. Senior District Judge




                                              6
